Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Floyd Junior Powell appeals the district court’s order denying his post-judgment motion for recusal as moot. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Powell, No. 5:15-cv-00092-RLV (W.D.N.C. Jan. 19, 2016). We dispense with oral argument because the facts and legal contentions are adequately *178presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED